TDCJ Offender Details                                                        JO^D!                Page 1of 2

                                                                  TDCJ Home      K f l New Offender Search
Wb^midJ^JMJWMIMIIEIlSillAM                                    O


 Offender Information Details
      Return to Search list




 SID Number:                                  03437244

 TDCJ Number:                                 01920931

 Name:                                        WOLF.DWIGHT

 Race:                                        B

 Gender:                                      M

 DOB:                                         1966-04-13

 Maximum Sentence Date:                       2033-08-01

 Current Facility:                            BOYD

 Projected Release Date:                      2033-08-01

 Parole Eligibility Date:                     2023-08-01

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple timesper day
 on visitation days. Because this information is subject to change, family members and
  friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.




    Parole Review Information

  Offense History:
    Offense                                Sentence nn„nhl Case             Sentence (YY-
      Date
                         Offense
                                             Date       ^ounty    No.         MM-DD)
                BAIL JUMPING/FAILURE TO
   1989-05-04                              1998-08-10   WALLER    6157         4-00-00
                        APPEAR




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.acti6n?sid=03437244                 4/10/2015